DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 6/11/2020. As directed by the amendment, claim 1 was cancelled and new claims 2-21 were added. Thus, claims 2-21 are presently pending in this application.   

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a control system configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient” (claim 2, lines 6-8), “electronic braking mechanism for a stop period” (claim 10, line 12) and “a control system configured to control operation of the motor to tighten or loosen the compression belt in repeated cycles of compression about the thorax of the patient” (claim 17, lines 9-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “wherein causing the motor to cease operation comprises electronically balancing the motor” (claim 4, lines 1-2) and “wherein causing the motor to cease operation comprises electronically balancing the motor” (claim 21, lines 1-2) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0037 of the instant specification discloses “or the motor can be stalled or electronically balanced to hold it during hold periods”, but provide no further details on what electronically balancing a motor means. The instant specification fails to disclose adequate written description on what is considered as electronically balancing the motor, does electronically balancing a motor involve a physical electronic and mechanical structure that balance the motor on a pivot point or is the electronically balancing a motor involve some form of control scheme to maintain a particular speed. The disclosure fails to provide adequate description on the claimed limitations, therefore, claims 4 and 21 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation “wherein loosening the compression belt comprises controlling operation of the motor to loosen the compression belt to the slack take-up position” (lines 7-8) is unclear as to what the step of loosening the compression belt is referring to, is the step loosening part of the pre-tensioning routine, part of a new step of loosening or part of the repeated cycles of compression being claimed in claim 2, lines 12-13. For examination purposes, the step is interpreted as being part of the repeated cycles of compression in lines 12-13 of claim 2 and not part of the pre-tensioning routine. 
Regarding claim 12, the limitation “a depth measurement from signals of the at least one sensor” (line 2) is unclear as to what the depth measurement is in relation to, is the depth measurement an actual depth of a chest or depth of something else? Or is the depth measurement referring to the degree or depth of the measurement from the signals. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (6,447,465). 
Regarding claim 2, Sherman (‘465) discloses a device (device shown in figs. 22 and 23) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (3 and 11, see fig. 22, Col 6, lines 35-44 and Col 23, lines 1-16) for placement under a thorax of the patient (see fig. 22); a compression belt (4R, 4L, 78R, 79, and 78L, see fig. 22, Col 6, lines 20-34, Col 23, lines 1-16) adapted to extend over an anterior chest wall of the patient (see fig. 22, as shown and disclosed, the band 4 extends over the anterior chest wall of the patient); a drive train (47, 48, 83, 87, 84, 50, 56, 89, 53, 51, 91, 90, 92, see fig. 23) operably connected to the compression belt; a motor (43, fig. 23) operably connected to the compression belt through the drive train, a control system (control system, see Col 24, lines 22-67 and full disclosure) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 14 and 14a, see col 15, lines 4-67 and col 16, lines 1-5, as shown in fig. 14a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 14a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Claims 2-4 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (2004/0030271). 
Regarding claim 2, Sherman (‘271) discloses a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Regarding claim 3, Sherman (‘271) discloses that the motor cease operation comprises stalling the motor (see paragraphs 0117-0118, Sherman ‘271 discloses that the hold period involves turning the motor off, turning the motor off is stalling the motor, it is noted that the specification does not provide any specifics on the limitation, therefore, the limitation is given its broadest reasonable interpretation). 
Regarding claim 4, Sherman (‘271) discloses that the causing the motor to cease operation comprises electronically balancing the motor (see paragraphs 0117-0118, Sherman ‘271 discloses that the hold period involves turning the motor off, turning the motor off is electronically balancing the motor, since turning off is electronic, and off is a balance between on and reverse, it is noted that the specification does not provide any specifics on the limitation, therefore, the limitation is given its broadest reasonable interpretation). 
Regarding claim 9, Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period). 
Regarding claim 10, Sherman (‘271) discloses a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a motor (see motor 14 in fig. 5, wherein motor is within housing of platform, see paragraph 0077 or see motor in fig. 25, paragraph 0105 with reference to figs. 14-15) disposed in a housing of the platform and operably connected to the compression belt (housing is housing of platform for holding motor 14 or the housing is housing 73 and motor box 62, paragraphs 0095-0095 and fig. 15 or housing 6 shown in figs. 1-2), a processor (see control system in fig. 13A, and paragraph 0076, furthermore, see full disclosure, the control system is programmable and can process signals, to provide an output base on different conditions, it is inherent that there is a processor, see paragraph 0094, Sherman discloses that the computer control system 70 is included in an enclosure mounted on the motor box, and see paragraph 0108, Sherman discloses that a computer module which acts as the system controller is placed within the box) disposed in the housing and configured to control operation of the motor to tighten and loosen the compression belt in repeated compression cycles about the thorax of the patient, wherein each cycle of the repeated compression cycles comprises cinching the compression belt around the chest of the patient to apply compressive force, after cinching, engaging an electronic braking mechanism for a stop period, and when the stop period ends, loosening the compression belt to release the compression force (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression (cinching) and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized, wherein the stop period is the hold period, furthermore, the electronic braking mechanism is activated during the hold for example from time period 2 to 3, wherein the braking mechanism includes the brake of Sherman and the turning off of the motor).
 Regarding claim 11, Sherman (‘271) discloses that the processor is configured to monitor, during cinching, at least one sensor to identify application of a high threshold of tightness (see figs. 29 and 29a and paragraphs 0109-0110 and 0112-0113, Sherman discloses that the system includes a torque sensor (sensing current supply to the motor, for example, or directly sensing torque exerted on the drive spool), and monitors the torque or load on the motor, thereby providing an indication of the force applied to the body, and for either or both parameters, a threshold is established, above which further compression is not desired or useful, and that the belt encoder is used by the control system to track the take-up of the belt, and further discloses that the encoder provides constant feedback as to the state of travel and thus the circumference of the patient at any given time, when the belt take up reaches the threshold, the system controller ends the compression stroke and continues into the next period of hold or release as required by the compression/decompression regimen programmed into the controller, and further discloses that the computer is preferably programmed to monitor two or more sensed parameters to determine an upper threshold for belt compression. By monitoring torque as measured by a torque sensor and paid out belt length as determined by a belt encoder, the system can limit the belt take-up with redundant limiting parameters, the redundancy provided by applying two limiting parameters to the system avoids over-compression in the case that a single compression parameters exceed the safe threshold while the system fails to sense and response the threshold by stopping belt-take up, therefore, if the load on the belt in the excess of predetermined threshold, furthermore, Sherman discloses in paragraph 0112 that when the belt is tight to the point where any slack has been taken up, the motor will require more current to continue to turn under the load of compressing the chest, this, the expected rapid increase in motor current draw (motor threshold current draw), is measured through a torque sensor, this spike in current is taken as the signal that the belt has drawn tightly upon the patient and the paid out belt length is an appropriate starting point, the encoder measurement at this point is zeroed within the system (that is, taken as the starting point for belt take up), furthermore, since Sherman stated that the spike in current is taken, it is inherent that there is some form of threshold being utilized to sense the spike, wherein a spike would be considered as in excess of a predetermined threshold, see fig. 29). 
Regarding claim 12, Sherman (‘271) discloses identifying application of a high threshold of tightness comprises determining a depth measurement from signals of the at least one sensor (see figs. 29 and 29a and paragraphs 0109-0110 and 0112-0113, Sherman discloses that the system includes a torque sensor (sensing current supply to the motor, for example, or directly sensing torque exerted on the drive spool), and monitors the torque or load on the motor, thereby providing an indication of the force applied to the body, and for either or both parameters, a threshold is established, above which further compression is not desired or useful, wherein the level of the load or torque is a depth measurement (the applicant has not claim what is meant by depth measurement and fails to elaborate what the depth measurement belongs to, therefore the term is given its broadest reasonable interpretation), and that the belt encoder is used by the control system to track the take-up of the belt, and further discloses that the encoder provides constant feedback as to the state of travel and thus the circumference of the patient at any given time, when the belt take up reaches the threshold, the system controller ends the compression stroke and continues into the next period of hold or release as required by the compression/decompression regimen programmed into the controller, and further discloses that the computer is preferably programmed to monitor two or more sensed parameters to determine an upper threshold for belt compression. By monitoring torque as measured by a torque sensor and paid out belt length as determined by a belt encoder, the system can limit the belt take-up with redundant limiting parameters, the redundancy provided by applying two limiting parameters to the system avoids over-compression in the case that a single compression parameters exceed the safe threshold while the system fails to sense and response the threshold by stopping belt-take up, therefore, if the load on the belt in the excess of predetermined threshold, furthermore, Sherman discloses in paragraph 0112 that when the belt is tight to the point where any slack has been taken up, the motor will require more current to continue to turn under the load of compressing the chest, this, the expected rapid increase in motor current draw (motor threshold current draw), is measured through a torque sensor, this spike in current is taken as the signal that the belt has drawn tightly upon the patient and the paid out belt length is an appropriate starting point, the encoder measurement at this point is zeroed within the system (that is, taken as the starting point for belt take up), furthermore, since Sherman stated that the spike in current is taken, it is inherent that there is some form of threshold being utilized to sense the spike, wherein a spike would be considered as in excess of a predetermined threshold, see fig. 29, wherein the term depth is interpreted as the degree or level of the measurements taken from the sensor, so by looking at the spike, the processor is looking at a depth measurement). 
Regarding claim 13, Sherman (‘271) discloses identifying application of a high threshold of tightness comprises identifying a change in load on the motor (see figs. 29 and 29a and paragraphs 0109-0110 and 0112-0113, Sherman discloses that the system includes a torque sensor (sensing current supply to the motor, for example, or directly sensing torque exerted on the drive spool), and monitors the torque or load on the motor, thereby providing an indication of the force applied to the body, and for either or both parameters, a threshold is established, above which further compression is not desired or useful, wherein the level of the load or torque is a depth measurement (the applicant has not claim what is meant by depth measurement and fails to elaborate what the depth measurement belongs to, therefore the term is given its broadest reasonable interpretation)).
Regarding claim 14, Sherman (‘271) discloses that engaging the electronic braking mechanism comprises stalling the motor (see paragraphs 0117-0118, Sherman ‘271 discloses that the hold period involves turning the motor off, turning the motor off is stalling the motor, it is noted that the specification does not provide any specificity to the limitation, therefore, the limitation is given its broadest reasonable interpretation, furthermore, during of the stalling of the motor from time 2 to time 3, the brake is activated, wherein the braking mechanism includes the brake of Sherman and the turning off of the motor). 
Regarding claim 15, Sherman (‘271) discloses a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105), wherein the motor is operably connected to the compression belt via the drive train (see figs. 14-25). 
Regarding claim 16, Sherman (‘271) discloses a left drive spool (see drive spool 12L, fig. 5, paragraph 0078) and a right drive spool (see drive spool 12R, fig. 5, see paragraph 0078), wherein: the motor is operably connected to the compression belt via the left drive spool and the right drive spool (see fig. 5 and belt 3R and 3L), and cinching the compression belt around the chest of the patient comprises spooling a portion of the compression belt around each drive spool of the left and right drive spools, and loosening the compression belt comprises unspooling the portion of the compression belt around each drive spool (see fig. 5 and paragraphs 0078-0079). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271).
Regarding claim 17, Sherman (‘271) discloses a method for performing automated chest compressions on a patient (paragraphs 0011-0014 and full disclosure), the method comprising: providing a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of the patient (abstract and full disclosure), the device comprising a platform (6, fig. 6, paragraph 0075) for placement under a thorax of the patient (see fig. 6), a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075) comprising a first belt end and a second belt end (first belt end is the end that is attached to 12L and the second end is the end attached to 12R), a first drive spool (12L, fig. 5, paragraph 0078) configured to releasably receive the first belt end (see fig. 5), a second drive spool (12R, fig. 5, paragraph 0078) configured to receive the second belt end (see fig. 5), a motor (see motor 14 in fig. 5) operably connected to the first drive spool and the second drive spool (see paragraph 0077), and a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient (see figs. 29 and 29a, and paragraphs 0117-0118, there are periods of tightening and loosening); positioning the patient on the platform such that the compression belt extends across the chest of the patient (see fig. 6, as shown, to have the patient shown, there would be a step of positioning the patient on the platform such that the compression belt extends across the chest of the patient), and initiating operation of the device to apply repeated cycles of compression to the patient, wherein the control system, during the repeated cycles of compression, causes the motor to spool the first and second compression belt ends around the first and second drive spools to tighten the compression belt across the chest of the patient to apply a compressive force to the patient, after tightening, causes the motor to cease operation for a hold period to maintain the compressive force, and at a termination of the hold period, causes the motor to unspool the first and second compression belt ends to loosen the compression belt across the chest of the patient, thereby releasing the compressive force (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized, see fig. 6, when the motor spin to tighten, both the first spool and the second spool (12L and 12R) would rotate to tighten the compression belt), and attaching the first belt end to the first drive spool and the second belt end to the second drive spool (see fig. 5 and paragraph 0078, in order to have the belt attached to the spool, there would need to be a step of attaching the belt to the spools, this is an inherent step during the manufacturing or assembly or operation of the device), but fails to disclose that the first drive spool configured to releasably receive the first belt end, the second drive spool configured to releasably receive the second belt end.
However, Sherman (‘271) discloses in paragraph 0137 and fig. 41 that the belt end (belt end of 64) can be releasably attached to the spool (68, see paragraph 0137).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right belt end and the left belt end of Sherman (‘271) to be releasably attachable to the drive spools as taught by Sherman (‘271) for the purpose of facilitating installation and replacement of belts, and simplifying the drive spool manufacturing process (see paragraph 0137 of Sherman (‘271)). 
	After the modification, there would be a step of attaching the belt to the spools since they are releasably attached, this step is an inherent step during either the manufacturing of the device or the assembling of the device. 
	
    PNG
    media_image1.png
    864
    1202
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    1130
    media_image2.png
    Greyscale

Regarding claim 18, the modified Sherman (‘271) discloses that when the patient is disposed on the platform, an inferior-superior axis of the platform corresponds to an inferior-superior axis of the patient; the first drive spool (12L) is disposed parallel to and offset from the inferior-superior axis of the platform in a first direction; and the second drive spool (12R, fig. 5) is disposed parallel to and offset from the inferior-superior axis of the platform in a second direction (see the annotated-Sherman (‘271) fig. 6 above with reference to the annotated-Sherman (‘271) fig. 5 above, as shown, wherein the axis of the platform is defined as extending through the space that is between the first drive spool 12L and the second drive spool 12R, therefore, the first spool is parallel to and offset from the inferior-superior axis of the platform in a first direction, and the second drive spool is parallel to and offset from the inferior-superior axis of the platform in a second direction, see paragraph 0078, Sherman discloses that the spools 12R and 12L are parallel). 
	Regarding claim 19, the modified Sherman (‘271) discloses the device further comprises a control panel and initiating operation of the device comprises activating a control on the control panel (see paragraph 0093, Sherman discloses that a switch can be provided for the bystander to initiate compression, wherein where the switch is located would be the control panel). 
 Regarding claim 20, the modified Sherman (‘271) discloses that at least one of the first belt end and the second belt end is attached to the corresponding drive spool (see rejection to claim 17 above), but fails to disclose that the attachment is done after positioning the patient on the platform. However, the feature of choosing to attach the first belt end to the corresponding drive spool after positioning the patient on the platform relative to before is considered as an obvious treatment design choice, since attaching one of the first belt end or the second belt end to the spool before or after is up to what the CPR provider feels comfortable with performing given the current circumstances. Furthermore, changes in sequence of process steps is prima facie obvious in the absence of new or unexpected results. “Selection of any order for performing process steps is prima facie obvious in the absence of new or unexpected results”, see MPEP 2144.04(IV)(C). 
Regarding claim 21, the modified Sherman (‘271) discloses causing the motor to cease operations comprises electronically balancing the motor (see paragraphs 0117-0118, Sherman ‘271 discloses that the hold period involves turning the motor off, turning the motor off is electronically balancing the motor, since turning off is electronic, and off is a balance between on and reverse, it is noted that the specification does not provide any specificity to the limitation, therefore, the limitation is given its broadest reasonable interpretation). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 2 is a broader version of the patented claims 1-13 (i.e., the instant claim 2 not include the control system configured to pre-tension the compression belt as in the patented claims 1-13). In the instant claim 2, the system is included in the patented claims 1-13. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 2 do not differ in scope from the patented claims 1-13. 
Regarding the additional limitation of the control system configured to after tightening, causing the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 2 to have the hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 2 is a broader version of the patented claims 14-16 (i.e., the instant claim 2 not include the control system configured to pre-tension the compression belt as in the patented claims 14-16). In the instant claim 2, the system is included in the patented claims 14-16. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 2 do not differ in scope from the patented claims 14-16. 
Regarding the additional limitation of the control system configured to after tightening, causing the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 2 to have the hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. Regarding the additional limitation of the control system configured to after tightening, causing the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 5 to have the hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. 
Regarding the additional limitation the control system configured to after tightening, causing the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 6 to have the hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 9 is a broader version of the patented claims 1-13 (i.e., the instant claim 9 not include the control system configured to pre-tension the compression belt as in the patented claims 1-13). In the instant claim 9, the system is included in the patented claims 1-13. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 9 do not differ in scope from the patented claims 1-13. 
Regarding the additional limitation of the control system configured to after tightening, causing the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient and that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 9 to have the hold period and to have an inter-compression hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271) and to provide a decompress state in between compression. 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 9 is a broader version of the patented claims 14-16 (i.e., the instant claim 9 not include the control system configured to pre-tension the compression belt as in the patented claims 14-16). In the instant claim 9, the system is included in the patented claims 14-16. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 9 do not differ in scope from the patented claims 14-16. 
Regarding the additional limitation of the control system configured to after tightening, causing the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient and that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 9 to have the hold period and to have an inter-compression hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271) and to provide a decompress state in between compression. 
Claims 2-3, 10 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent No. 8,690,805 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claims 2-3, 10 and 14 are a broader version of the patented claim 2 (i.e., the instant claims 2-3, 10 and 14 do not a brake as in the patented claim 2). In the instant claims 2-3, 10 and 14, the system is included in the patented claim 2. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 2-3, 10 and 14 do not differ in scope from the patented claim 2. 
Regarding the additional limitation of the platform for placement under a thorax of the patient for claims 2/3 and 10/14, and the housing for claim 10/14.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, the motor (see motor 14 in fig. 5, wherein motor is within housing of platform, see paragraph 0077 or see motor in fig. 25, paragraph 0105 with reference to figs. 14-15) disposed in a housing of the platform, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claims 2-3, 10 and 14 to have the platform and housing as taught by Sherman ‘271 for the purpose of providing a support for the device and the patient. 
Claims 2-3, 10 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 7,374,548 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claims 2-3, 10 and 14 are a broader version of the patented claims 1-17 (i.e., the instant claims 2-3, 10 and 14 do not a brake as in the patented claims 1-17). In the instant claims 2-3, 10 and 14, the system is included in the patented claims 1-17. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 2-3, 10 and 14 do not differ in scope from the patented claims 1-17. 
Regarding the additional limitation of the platform for placement under a thorax of the patient for claims 2/3 and 10/14, and the housing for claim 10/14.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, the motor (see motor 14 in fig. 5, wherein motor is within housing of platform, see paragraph 0077 or see motor in fig. 25, paragraph 0105 with reference to figs. 14-15) disposed in a housing of the platform, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claims 2-3, 10 and 14 to have the platform and housing as taught by Sherman ‘271 for the purpose of providing a support for the device and the patient. 

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under obviousness type double patenting, set forth in this Office action or file a terminal disclaimer and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Sherman (6,447,465) and Sherman (2004/0030271) do not specifically disclose the claimed apparatus as presented in the claims 5-8. 
Sherman (‘465) discloses a device (device shown in figs. 22 and 23) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (3 and 11, see fig. 22, Col 6, lines 35-44 and Col 23, lines 1-16) for placement under a thorax of the patient (see fig. 22); a compression belt (4R, 4L, 78R, 79, and 78L, see fig. 22, Col 6, lines 20-34, Col 23, lines 1-16) adapted to extend over an anterior chest wall of the patient (see fig. 22, as shown and disclosed, the band 4 extends over the anterior chest wall of the patient); a drive train (47, 48, 83, 87, 84, 50, 56, 89, 53, 51, 91, 90, 92, see fig. 23) operably connected to the compression belt; a motor (43, fig. 23) operably connected to the compression belt through the drive train, a control system (control system, see Col 24, lines 22-67 and full disclosure) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 14 and 14a, see col 15, lines 4-67 and col 16, lines 1-5, as shown in fig. 14a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 14a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Sherman (‘271) discloses a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
However, Sherman ‘465 and Sherman ‘271 fail to disclose the control system configured to prior to the repeated cycles of compression, perform a pre-tensioning routine to pre-tension the compression belt to a slack take-up position, the pre-tensioning routine comprising operating the motor to loosen the compression belt, and after loosening, operating the motor to tighten the compression belt until the compression belt is tightened to the slack take-up position; and loosening the compression belt after a termination hold of the repeated cycles of compression comprises controlling the motor to loosen the compression belt to the slack take-up position. Therefore, to modify both Sherman ‘465 and Sherman ‘271 to arrive at the claimed invention would be based upon improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Itnati (2010/0198118) is cited to show a compression device comprising a compression belt. 
Palazzolo (2005/0096570) is cited to show a method of treating cardiac arrest comprising a device having a compression belt.
Hampton (2004/0162587) is cited to show a chest compression device comprising a compression belt. 
Bystrom (6,398,744)(6,090,056) is cited to show a CPR device comprising a compression belt. 
Mollenauer (7,442,173)(6,142,962) is cited to show a CPR device comprising a compression belt. 
Sherman (2002/0177793) (7,131,953) (7,008,388) (6,939,315) (7,056,296) (6,616,620) (6,447,465) (2013/0123673) is cited to show a CPR device comprising a compression belt. 
Kelly (5,738,637) is cited to show a chest compression apparatus comprising a compression strap. 
Herken (2013/0324894) is cited to show a chest compression belt with belt position monitoring system. 
Jensen (7,347,832)(2005/0080363)(7,270,639)(2010/0174216) is cited to show a chest compression device comprising a compression belt. 
Hwang (2009/0187123) is cited to show a compression belt. 
Illindala (2013/0072830) is cited to show a chest compression device comprising a compression belt. 
Capjon (5,287,846) is cited to show a resuscitation device comprising a compression belt. 
Lach (4,770,164) is cited to show a resuscitation device having a compression belt. 
Hall (2003/0004445)(6,939,314) is cited to show a compression device having a compression belt. 
Quintana (8,114,035) is cited to show a compression device comprising a compression belt. 
Escudero (7,410,470) is cited to show a compression belt system for use with chest compression. 
Cantrell (6,676,613) is cited to show a CPR compression device comprising a compression belt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785